Name: Commission Regulation (EC) No 2047/2001 of 18 October 2001 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  agricultural activity;  European Union law
 Date Published: nan

 Avis juridique important|32001R2047Commission Regulation (EC) No 2047/2001 of 18 October 2001 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms Official Journal L 276 , 19/10/2001 P. 0015 - 0016Commission Regulation (EC) No 2047/2001of 18 October 2001amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanismsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 33 thereof,Whereas:(1) In order that the distillation measure laid down in Article 29 of Regulation (EC) No 1493/1999 can apply to as many growers as possible, a decision has been taken to postpone the opening of the measure from 1 September to 16 October 2001. To make the measure more effective, distillers who need alcohol quickly and who therefore wish to begin distillation operations as quickly as possible should be allowed to do so by the rapid approval of distillation contracts up to a certain percentage. That amendment must apply from the date on which the distillation measure opens.(2) Article 93 of Commission Regulation (EC) No 1623/2000(3), as last amended by Regulation (EC) No 1660/2001(4), lays down the detailed rules for the public sale of vinous alcohol for disposal with a view to its use as bioethanol in the Community. Given experience to date, certain rules should be amended, including those concerning the volume of the lots put up for sale and the deadline for removal of the alcohol.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1623/2000 is amended as follows:1. In Article 63, the following paragraph is added: "5a. By derogation from paragraph 5, Member States may approve contracts signed during the period 16 October 2001 to 31 October 2001 immediately after their presentation in respect of a quantity not exceeding 20 % of the quantity to which the contracts relate."2. Article 93 is amended as follows:(a) Paragraph 2 is replaced by the following: "2. The volume of alcohol put up for sale shall split into lots. The Commission shall decide on the composition of the lots. Unless the Commission decides otherwise in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999, a lot shall be made for each firm on the approved list and each firm on the list shall be allocated a lot. Should a firm not accept the alcohol offered for sale, it must notify the Commission and the intervention agency thereof no more than 30 days after the date of publication of the notice of public sale of alcohol. Alcohol which has not been accepted shall be released from the prohibition on physical movement under Article 95(2) of this Regulation from the date on which the refusal was notified and may be sold during a subsequent sale."(b) Paragraph 5 is replaced by the following: "5. Except where they have lodged a standing security, prior to any removal of alcohol and no later than the date of issue of the removal order, purchasing firms shall lodge a performance guarantee with the intervention agency concerned to ensure that the alcohol is used as bio-ethanol in the fuel sector."(c) Paragraph 6 is replaced with the following: "6. All the alcohol must be removed no more than six months after the date of notification of the Commission's decision to award the sale."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 16 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 221, 17.8.2001, p. 8.